Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4-5, 9, 16-17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 5 recites “a tangent surface to a pre-defined point of a lung segmentation sub-volume and an extension of the tangent surface along a local normal direction of the tangent surface”. Claims 4, 16-17 recite similar features as claim 5.
Questions: what is the pre-defined point? and how an operator may achieve a lung segmentation sub-volume? What is the local normal direction? In claims 9 and 20: what is pre-defined material and how do you define them?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over “3D CT-Video Fusion for Image-Guided Bronchoscopy” William E. Higgins et al., Computerized Medical Imaging and Graphics 32 (2008) 159–173, hereinafter Higgins, and further in view of Reeves et al., US 2012/0219200 A1, hereinafter Reeves.
Claim 1. 
Higgins teaches a system for image processing (see the Abstract), comprising: 
an input interface configured to receive i) at least a part of a 3D image volume based on image data of a lung of a subject acquired by a first imaging modality (see Higgins in fig. 3 illustrates image data from a Multi-detector CT (MDCT) that corresponds to the first imaging modality) and ii) a second image of the lung acquired by a second imaging modality (see page 164 right column discloses the physician maneuvers the bronchoscope “close” to the active site. This gives a fixed target video frame IFV(x, y) that corresponds to the second imaging modality).; and 
a processor configured to: define, in the 3D image volume (see Higgins page 162 section 2.3.1. and fig. 3 illustrates the 3D image volume), a layer object that includes a pattern representative of a lung vessel, a septum as a representation of a surface of the lung (Higgins illustrates in fig. 3 the upper images are the septum as a representation of a surface of the lung), or a combination thereof, 
see Higgins figs. 3-5), and 
render the view of the layer object so as to match the second image based on the representative pattern. Higgins illustrates in fig. 3 that bottom right view shows the Video Match tool, which gives the result of NMI registration of the 3D CT virtual endoluminal view. The Video Match tool’s left panel depicts the live bronchoscopic video, the middle panel gives the registered endoluminal rendering, and the right panel depicts a fusion of the blue lymph-node ROI (from the MDCT data) onto the video frame.
Higgins does not teach a layer object that includes a pattern representative of a lung vessel.
However, Reeves teaches representative of a lung vessel, see [0017] discloses helical CT also enables the optimal use of contrast products in which the iodine is poorly concentrated to study the pulmonary vessels.
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Reeves into Higgins in order to provide the capability for enhanced size, shape, and densitometric measurement of objects found in the body.

Claim 2. 
The system of claim 1, wherein rendering is confinable to at least a part of the layer object or wherein processor is configured to render the layer object with a higher contribution than non-layer elements of the volume. Higgins teaches in figs. 3-4.

Claim 3. 


Claim 4. 
The system of claim 1, wherein the processor is configured to define the layer object based at least on lung tissue segmentation sub-volume. Higgins teaches in figs. 2-4.

Claim 5. 
The system of claim 1, wherein the processor is configured to define the layer object based on a tangent surface to a pre-defined point of a lung segmentation sub-volume and an extension of the tangent surface along a local normal direction of the tangent surface. Reeves discloses at [0213] and in fig. 14 the dotted line may be considered as the tangent line or tangent surface.

Claim 6. 
The system of claim 1, wherein the processor is configured to render the pattern with color-or grey value encoding different from its surrounding in which the pattern is at least partly embedded. Higgins teaches in figs. 3-5.

Claim 7. 
The system of claim 1, wherein the processor is configured to set a transparency of the rendered layer object so as to occlude, given a rendering position, an opposed, distal portion of Higgins illustrates in fig. 4 transparency of the rendered layer object.

Claim 8. 
The system of claim 1, including a display device interface configured to effect displaying on a display device, or on two display devices, a visualization of the rendered view and of the second image. Higgins teaches in figs. 2-4.

Claim 9. 
The system of claim 1, wherein the second imaging modality is capable of conferring contrast in the second image based on at least one pre-defined material present in the lung, or the processor configured to color- or grey-value encode a portion in the view that corresponds to the material. Higgins teaches in figs. 3-4.

Claim 10. 
The system of claim 1, including at least one of the first imaging modalities, second imaging modalities, or the at least one display device. Higgins teaches in figs. 2-4.

The method claims 11-12 are rejected with similar reasons as set forth in claims 1-2, respectively, above.

Claim 13 is rejected with similar reasons as set forth in claim 1, above in view of fig. 2 of Higgins for the non-transitory computer readable medium.


Claim 16. 
The method of claim 11, comprising defining the layer object based at least on lung tissue segmentation sub-volume. Higgins teaches in figs. 2-4.

Claim 17. 
The method of claim 11, comprising defining the layer object based on a tangent surface to a pre-defined point of a lung segmentation sub-volume and an extension of the tangent surface along a local normal direction of the tangent surface. Reeves discloses at [0213] and in fig. 14 the dotted line may be considered as the tangent line or tangent surface.

Claim 18. 


Claim 19. 
The method of claim 11, comprising setting a transparency of the rendered layer object so as to occlude, given a rendering position, an opposed, distal portion of the layer object or wherein the layer object is pruned to exclude the distal portion from being rendered. Higgins illustrates in fig. 4 transparency of the rendered layer object.

Claim 20. 
The method of claim 11, wherein the second imaging modality is capable of conferring contrast in the second image based on at least one pre-defined material present in the lung, or the method includes providing a color- or grey-value encoding to a portion in the view that corresponds to the material. Higgins teaches in figs. 3-4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVID A AMINI/            P.E., D.Sc., Art Unit 2613